UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PARNELL L. MOORE, a/k/a Pete, a/k/a P,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:12-cr-00030-JLK-1)


Submitted:   January 23, 2014             Decided:   February 4, 2014


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abram   J.  Pafford,   PAFFORD,  LAWRENCE   &  CHILDRESS,  PLLC,
Lynchburg, Virginia, for Appellant.    Timothy J. Heaphy, United
States Attorney, Donald Wolthuis, Assistant United States
Attorney, Drew J.M. Bradylyons, Special Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Parnell    L.    Moore     pled      guilty,      without     a    plea

agreement,     to     three   counts        of   distributing     cocaine       base

(“crack”),    in     violation   of    21    U.S.C.    § 841(a)(1),      (b)(1)(C)

(2012) (Counts One, Four, and Five), three counts of possession

of a firearm by a convicted felon, in violation of 18 U.S.C.

§ 922(g) (2012) (Counts Two, Six, and Eight), and two counts of

using and carrying a firearm during a drug trafficking crime and

possessing the firearm in furtherance of the drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2012) (Counts Three

and Seven).        The district court sentenced Moore to concurrent

terms   of   60     months’   imprisonment       on   Counts    One,     Two,   Four

through Six, and Eight.          In addition, the court sentenced Moore

to terms of 60 months and 300 months on Count Three and Seven,

the minimum imprisonment terms required by statute for these

counts, to be served consecutively to each other and to the

concurrent sentences on the other counts.                   Thus, Moore’s total

sentence was 420 months’ imprisonment.

             Moore has timely appealed.               He contends that, as a

result of an error by the district court at the plea hearing,

his guilty plea was not knowing and voluntary.                  For the reasons

that follow, we affirm.

             Because Moore did not move in the district court to

withdraw his guilty plea, his challenge is reviewed for plain

                                        2
error.     United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir. 2009); United States v. Martinez, 277 F.3d 517, 525-26 (4th

Cir. 2002).       To establish plain error, Moore must show that:

(1) an error was made; (2) the error was plain; and (3) the

error affected his substantial rights.                     United States v. Olano,

507 U.S. 725, 732 (1993).               Even if Moore makes this showing,

correction of the error lies within our discretion, which we

will    not    exercise     unless     the       error   “seriously       affects     the

fairness,       integrity        or     public       reputation          of    judicial

proceedings.”         Id.   (internal       quotation       marks,      citations,     and

alterations omitted).

              Under   Rule      11(b)(1)(I)        of    the      Federal     Rules    of

Criminal      Procedure,     a    district         court     is    required,     before

accepting a defendant’s guilty plea, to advise the defendant of

and ensure that he understands any applicable mandatory minimum

penalty.       Fed.    R.    Crim.     P.    11(b)(1)(I).          To    satisfy      this

obligation, the court must “clearly advise” the defendant of the

applicable minimum penalty.            United States v. Good, 25 F.3d 218,

223 (4th Cir. 1994).

              In this case, Moore was subject to a minimum prison

term of five years on Count Three and a consecutive minimum term

of twenty-five years on Count Seven, both consecutive to any

other term of imprisonment.             See 18 U.S.C. § 924(c).                Although

the    Government     recited    the    statutory        maximum     terms    for     each

                                             3
count and the mandatory minimum terms for Counts Three and Seven

at the Rule 11 hearing, the district court did not personally

advise    Moore       of    these    mandatory       minimum    terms     or   probe   his

understanding of them.

               Even    if    the     district     court’s      omission    amounted     to

error that was plain, Moore is not entitled to relief because

the error did not impact his substantial rights.                               Cf. United

States v. Goins, 51 F.3d 400, 402-03 (4th Cir. 1995).                            An error

impacts a defendant’s substantial rights if it is so prejudicial

as to affect the outcome of the proceedings.                      Martinez, 277 F.3d

at 532.        In the guilty plea context, a defendant meets this

standard by showing that he would not have pled guilty but for

the Rule 11 error.            United States v. Dominguez Benitez, 542 U.S.
74, 83 (2004); Martinez, 277 F.3d at 532.                       Here, Moore was made

aware    of    the     mandatory      minimum     prison     terms   at    least     twice

before    he    pled       guilty:    once    when    the   Government     recited     the

mandatory minimum and the maximum prison terms on each count at

the arraignment and again at the plea hearing prior to the entry

of his guilty plea.                 We therefore conclude that Moore cannot

credibly assert that he was unaware of the mandatory minimum

sentences prior to his guilty plea.                    Accordingly, we discern no

plain error.

               We therefore affirm the district court’s judgment.                       We

dispense       with     oral       argument     because     the    facts       and   legal

                                              4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5